Title: To James Madison from John Graham, 23 June 1816
From: Graham, John
To: Madison, James



Dear Sir,
Dept of State 23d. June 1816

As the Secretary of State set off yesterday for Loudoun just before the arrival of Mr. Murray with important dispatches from Mr. Shaler, I have had these Dispatches copied and have now the Honor to send you the Copies.  The Secty will return on Tuesday so that he will be here in time to receive your Instructions relative to the unpleasant occurrences at algiers.
You will also receive by this Mail the Letter from the Dey of algiers alluded to by Mr. Shaler.  With Sentiments of very sincere Regard & Attachment I am Dear Sir Your Mo Obt Sert

John Graham

